Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17196859 filed on 03/09/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,971,558. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is the generic claim and claim 1 of U.S. Patent No. 10,971,558 is the species claim. The species claim anticipates the generic claim.
Instant Application
U.S. Patent No. 10,971,558
1. An organic light emitting diode display device, comprising: 
a substrate having an emitting area and a non-emitting area; 
an overcoating layer on the substrate and including a convex portion and a concave portion, the convex portion including a top surface portion and a side surface portion between the concave portion and the top surface portion; 
a first electrode on the overcoating layer; a light emitting layer on the first electrode; and a second electrode on the light emitting layer, 
wherein a light emitted from the light emitting layer corresponding to the side surface portion has a first emission spectrum, and a light emitted from the light emitting layer corresponding to the concave portion has a second emission spectrum different from the first emission spectrum.
1. An organic light emitting diode display device, comprising: 
a substrate having an emitting area and a non-emitting area; 
an overcoating layer on the substrate and including a convex portion and a concave portion, the convex portion including a top surface portion and a side surface portion between the concave portion and the top surface portion, 
a first electrode on the overcoating layer; a light emitting layer on the first electrode; and a second electrode on the light emitting layer, 
the side surface portion being in a first emission region having a first emission spectrum, the concave portion being in a second emission region having a second emission spectrum different from the first emission spectrum; 


wherein the first emission spectrum includes three peaks corresponding to wavelengths of a red light, a green light, and a blue light, respectively, and the second emission spectrum includes one peak corresponding to one of the wavelengths of the red light, the green light, and the blue light, or two peaks corresponding to two of the wavelengths of the red light, the green light, and the blue light, respectively.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joung et al. (US 2017/0155094).
Regarding independent claim 1, Joung et al. teach an OLED comprising:
 a substrate (Fig. 1, element 100) having an emitting area (Fig. 1, element EA) and a non-emitting area (Figs. 1&3, element NEA); 
an overcoating layer (Fig. 1, element 110) on the substrate and including a convex portion (Fig. 1, element 111) and a concave portion (Fig. 1, element 112), the convex portion including a top surface portion (Fig. 1 & 4, element 118) and a side surface portion (Fig. 1 & 4, elements 117 & 116) between the concave portion and the top surface portion; 
a first electrode (Fig. 1, element 120) on the overcoating layer; 
a light emitting layer (Figs. 1 & 3, element 130) on the first electrode; and 
a second electrode (Figs. 1 & 3, element 140) on the light emitting layer, 
wherein a light emitted from the light emitting layer corresponding to the side surface portion has a first emission spectrum, and a light emitted from the light emitting layer corresponding to the concave portion has a second emission spectrum different from the first emission spectrum (Figs. 1-3, paragraph 0092-0094 disclose that the thickness of the light emitting layer in the side surface portion and concave portion are different; accordingly the emission spectrum will be different analogous to the instant application as shown in paragraph 0096).
Regarding claim 2, Joung et al. teach wherein an intensity of the first emission spectrum is greater than an intensity of the second emission spectrum (Figs. 1-3, the structure taught by the reference is identical or substantially identical to that of the claims, therefore, the claimed properties or functions are presumed to be implied. In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990)).
Regarding claim 3, Joung et al. teach wherein the first emission spectrum has three peaks corresponding to wavelengths of a red light, a green light and a blue light, and the second emission spectrum has at least one peak corresponding to wavelengths of at least one of the red light, the green light, or the blue light (Figs. 1-3, paragraph 0068-0073).
Regarding claim 4, Joung et al. teach wherein the second emission spectrum has two peaks corresponding to the wavelengths of the red light and the blue light (Figs. 1-3, paragraph 0068-0073, the structure taught by the reference is identical or substantially identical to that of the claims, therefore, the claimed properties or functions are presumed to be implied. In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990)).
Regarding claim 5, Joung et al. teach wherein the second emission spectrum has three peaks corresponding to the wavelengths of the red light, the green light and the blue light (Figs. 1-3, paragraph 0068-0073, the structure taught by the reference is identical or substantially identical to that of the claims, therefore, the claimed properties or functions are presumed to be implied. In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990)).
Regarding claim 6, Joung et al. teach wherein a peak of the second emission spectrum corresponding to the wavelength of the red light is greater than a peak of the second emission spectrum corresponding to the wavelength of the green light and is smaller than a peak of the second emission spectrum corresponding to the wavelength of the blue light (Figs. 1-3, paragraph 0068-0073, 0092-0094, the structure taught by the reference is identical or substantially identical to that of the claims, therefore, the claimed properties or functions are presumed to be implied. In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990)).
Regarding claim 7, Joung et al. teach wherein the second emission spectrum has one peak corresponding to the wavelength of the blue light (Figs. 1-3, paragraph 0068-0073).
Regarding claim 8, Joung et al. teach wherein a light emitted from the light emitting layer corresponding to the top surface portion has the second emission spectrum (Figs. 1-3, paragraph 0068-0073).
Regarding claim 10, Joung et al. teach wherein an electrical current density difference of the light emitting layer between the side surface portion and the concave portion is within a range of about 0.0001 A/cm.sup.2 to about 0.05 A/cm.sup.2 (The structure taught by the reference is identical or substantially identical to that of the claims, therefore, the claimed properties or functions are presumed to be implied. In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990)).
Regarding claim 11, Joung et al. teach wherein the second emission spectrum compensates the first emission spectrum (Manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Regarding claim 12, Joung et al. teach wherein a portion of the side surface portion closest to the concave portion has a first slope, and a portion of the side surface portion closest to the top surface portion has a second slope that is greater than the first slope (Fig. 4, paragraph 0079).
Regarding claim 13, Joung et al. teach wherein a portion of the light emitting layer that overlies the portion of the side surface portion closest to the concave portion has a first thickness, and a portion of the light emitting layer that overlies the portion of the side surface portion closest to the top surface portion has a second thickness that is smaller than the first thickness (Figs. 1-4, paragraph 0092-0094).
Regarding claim 14, Joung et al. teach wherein a portion of the light emitting layer that overlies the convex portion has a first thickness, and a portion of the light emitting layer that overlies the concave portion has a second thickness that is greater than the first thickness (Figs. 1-4).
Regarding claim 15, Joung et al. teach a wavelength converting layer (paragraph 0064) interposed between the substrate and the overcoating layer; and a bank (Fig. 1, element 150) over the overcoating layer and including an opening exposing the first electrode, wherein either an edge portion of the wavelength converting layer extends beyond an edge portion of the convex portion and the concave portion toward the non-emitting area, or the convex portion and the concave portion are formed in the opening (Fig. 1).
Regarding claim 16, Joung et al. teach wherein the convex portion and the concave portion contact an edge portion of the bank, and wherein the bank overlays an edge portion of the convex portion and the concave portion (Figs. 1-3).
Regarding claim 17, Joung et al. teach wherein the convex portion and the concave portion contact an edge portion of the bank, and wherein an edge portion of the wavelength converting layer, an edge portion of the convex portion and the concave portion and an edge portion of the bank overlap one another in the non-emitting area (Figs. 1-3).
Regarding claim 18, Joung et al. teach wherein a border portion of the emitting area and the non-emitting area overlaps an edge portion of the convex portion and the concave portion (Figs. 1-3).
Regarding claim 19, Joung et al. teach wherein the concave portion is arranged in a line along a first direction and is staggered along a second direction (Figs. 1-3).
Regarding claim 20, Joung et al. teach wherein the convex portion constitutes one of a hexagonal shape and a honeycomb structure in a plan view (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Joung et al. (US 2017/0155094).
Regarding claim 9, Joung et al. teach wherein an angle between a surface of the side surface portion and a surface of the substrate is within a range of about 20 degrees to about 60 degrees, an angle between a surface of the concave portion and the surface of the substrate is smaller than about 20 degrees, and an angle between a surface of the top surface portion and the surface of the substrate is smaller than about 20 degrees (Figs. 1-3, the angle is determined by the slope of the inclination. Paragraph 0079 discloses that the slope can be varied. Accordingly, the inclination/angle is an art recognized variable. It would have been obvious to one of ordinary skill in the art, to optimize the inclination/angle and arrive at the claim 9 limitation. With respect to the limitations of Claim 9, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the inclination/angle through routine experimentation and optimization to obtain optimal or desired device performance because the inclination/angle is a result- effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813